Name: Commission Decision of 17 April 1978 authorizing the French Republic not to apply Community treatment to tableware and other articles of a kind commonly used for domestic and toilet purposes, of porcelain or china or of other kinds of pottery, falling within heading No 69.11 or subheading 69.12 C or D of the Common Customs Tariff, originating in the People's Republic of China and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-28

 nan